United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                    May 1, 2003
                         FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk

                               No. 02-30678
                             Summary Calendar



PATRICK MARTYN,

                                            Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 01-CV-1582-T
                         --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Patrick     Martyn    (“Martyn”)      appeals     the    district    court’s

affirmance of the Social Security Commissioner’s decision to deny

Martyn’s request for a waiver of repayment of overpaid disability

benefits.   Martyn argues that 1) he was denied due process when the

administrative     law    judge   denied     his     waiver    request    without

conducting a supplemental evidentiary hearing and without fully

developing the record, 2) he was not at fault with respect to the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30678
                                 -2-

overpayment and was thus entitled to the waiver; 3) repayment of

the overpaid benefits would deprive him of income needed for

ordinary living expenses and would thus defeat the purpose of the

Social Security Act; and 4) a claims representative altered figures

in Martyn’s file with respect to his expenses.

     Martyn has failed to demonstrate that he was prejudiced by the

ALJ’s deciding his case without conducting a supplemental hearing

and without further developing the record. See Carey v. Apfel, 230

F.3d 131, 142 (5th Cir. 2000).

     As for Martyn’s remaining claims, all raised for the first

time in this appeal, Martyn presents no reason why he could not

have presented these claims to the district court. Nor does Martyn

establish exceptional circumstances warranting our review of these

claims.    See Chambliss v. Massanari, 269 F.3d 520, 523 (5th Cir.

2001); Kinash v. Callahan, 129 F.3d 736, 738 n.10 (5th Cir. 1997).

     The   district   court’s   affirmance   of   the   Social   Security

Commissioner’s decision is AFFIRMED.